Citation Nr: 9925244	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-17 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
Dupuytren's contracture of the right hand, for the period of 
November 8, 1996, through June 16, 1998.  

2.  Entitlement to an increased (compensable) evaluation for 
post-operative residuals of Dupuytren's contracture of the 
right hand, for the period beginning on October 1, 1998.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty in the U.S. Air 
Force from January 1951 to December 1953, and he also served 
on active duty in the Air National Guard from April 1979 to 
November 1990.  His decorations include the National Defense 
Service Medal and the Air Force Longevity Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was 
granted for Dupuytren's contracture of the right hand, with 
assignment of a noncompensable evaluation effective November 
8, 1996.  

Pursuant to a July 1998 rating action, a temporary total 
evaluation was granted for Dupuytren's contracture under 
38 C.F.R. § 4.30 for the period of June 17, 1998, to August 
1, 1998, based on surgical or other treatment for a service-
connected disability necessitating convalescence.  The 
effective date for the temporary total evaluation was 
subsequently extended through September 30, 1998 (see rating 
decisions dated August 18, 1998 and November 10, 1998).  

The issue of entitlement to an increased evaluation for post-
operative residuals of Dupuytren's contracture of the right 
hand, for the period beginning on October 1, 1998, is the 
subject of a Remand which immediately follows the decision 
herein.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1998).  The Court of Appeals for Veterans 
Claims (Court) has held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet.App. 88 (1996).  However, in July 1996, the 
Court held that § 3.321(b)(1) does not preclude the Board 
from concluding, on its own, that a claim does not meet the 
criteria for submission pursuant to the regulation.  Bagwell 
v. Brown, 9 Vet.App. 337 (1996).  The Court has also held 
that the Board must only address referral under § 3.321(b)(1) 
when exceptional or unusual circumstances are present.  
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  Having 
reviewed the record with these holdings in mind, the Board 
finds no basis for action on the question of assignment of an 
extraschedular rating.


FINDING OF FACT

During the period of November 8, 1996, through June 16, 1998, 
the service-connected Dupuytren's contracture was manifested 
by a 3 cm nodular mass in the palmar fascia of the right 
(dominant) hand over the fourth ray and several smaller 
nodules over the fifth ray, with slight weakness in the grip 
of the right hand.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation have 
not been met for Dupuytren's contracture in the right hand 
for the period of November 8, 1996, through June 16, 1998.  
38 U.S.C.A. §§ 1154, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.73, Diagnostic Code 5399-5308 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased (compensable) evaluation for Dupuytren's 
contracture

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.


Medical Evidence and Background

Service medical records show that in April 1990, the veteran 
was afforded a dermatology consultation for evaluation of a 
hard lesion in the right palm. Examination revealed 
thickening of the flexure tendons of the 4th digits 
bilaterally.  An assessment of Dupuytren's contractures, 4 
digits, both hands, was given.  

In January 1997, the veteran was afforded a personal hearing 
before a local hearing officer at the Jackson RO.  He 
testified that with regard to his right hand, he has a 
problem with pain on gripping and he cannot grip as far as he 
can with his left hand.  
The veteran also noted that his condition has worsened 
because of a growth on the muscle in his right hand, which he 
described as "the leader."  According to the veteran, he 
was told that they would not go in and remove what had grown 
around the leader until it "grew on together."  

In January 1997, the veteran was afforded a VA hand, thumb, 
and fingers examination.  He indicated that the knot in the 
palm of his right hand had gotten progressively worse, with 
symptoms of weakened grasp strength and limitation of 
extension of the ring finger.  It was noted that his right 
hand was his dominant hand. 

Physical examination revealed a nodular mass about 3 cm long 
in the palmar fascia of the right hand over the fourth ray 
and several small nodules in the palmar fascia over the fifth 
ray.  The ring finger lacked the last 20 degrees of extension 
in the metacarpal phalangeal joint and flexed to 100 degrees.  
The proximal interphalangeal (PIP) joint and distal 
interphalangeal (DIP) joints were not restricted, with full 
extension.  He had 120 degrees of flexion in the PIP joint 
and 45 degrees of flexion in the DIP joint.  In the ring 
finger, there was no limitation of motion as a result of 
Dupuytren's contracture.  The examiner provided an impression 
of Dupuytren's contracture, right hand, and it was noted that 
the only loss of function was some slight weakness in his 
grip.  

VA treatment records show that the veteran was hospitalized 
on June 17, 1998, with an admission diagnosis of Dupuytren's 
contracture of the right hand.  Pre-operative physical 
examination was positive for contracture in the digits of the 
right hand.  It was noted that he would be undergoing a 
partial fasciectomy of the right hand.  

Pursuant to a July 28, 1998 rating action, an evaluation of 
100 percent was assigned for the period of June 17, 1998, to 
August 1, 1998, under 38 C.F.R. § 4.30, based on surgical or 
other treatment for service-connected disability 
necessitating convalescence.  

Pursuant to an August 1998 rating action, the temporary 100 
percent evaluation was extended to September 1, 1998, and 
pursuant to a November 1998 rating action, the temporary 100 
percent evaluation was extended through September 30, 1998.  


Analysis

The veteran claims that a compensable disability evaluation 
is warranted for his service-connected Dupuytren's 
contracture of the right hand.  The veteran appealed the 
August 1997 rating decision which assigned a noncompensable 
(or zero percent) evaluation for this disability, effective 
November 8, 1996.  As he was subsequently granted a temporary 
total, or 100 percent rating under 38 C.F.R. § 4.30 for the 
period of June 17, 1998 to October 1, 1998, the Board has 
considered the propriety of the assignment of an increased 
(compensable) evaluation for Dupuytren's contracture of the 
right hand for the period of November 8, 1996, through June 
16, 1998.  

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (hereinafter Court), the 
potential for the assignment of separate, or "staged," 
ratings for separate periods of time, based on the facts 
found, must be considered because this appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In this case, the RO has not assigned separate staged ratings 
for the service-connected Dupuytren's contracture in the 
right hand.  However, the RO addressed all of the evidence of 
record both in the original rating decision in August 1997 
and the subsequent Statement of the Case, and the Board finds 
that the veteran has not been prejudiced by the RO's 
referring to his claim as an "increased rating" although the 
appeal has been developed from his original claim.  
Therefore, the veteran has not been harmed by the absence of 
a "staged" rating. 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1998) 
and DeLuca. 

The Dupuytren's contracture in the veteran's right hand is 
rated by analogy to Diagnostic Code 5308, which pertains to 
Group VIII muscle injuries affecting the functions of 
extension of the wrist, fingers, and thumb; and abduction of 
the thumb.  Diagnostic Code 5308 provides ratings for the 
dominant hand based on slight impairment (noncompensably 
disabling); moderate impairment (10 percent disabling); 
moderately severe impairment (20 percent disabling); and 
severe impairment (30 percent disabling).  

Having reviewed the record, the Board has concluded that the 
available evidence does not support the assignment of a 
compensable evaluation for the manifestations of Dupuytren's 
contracture in the right hand for the period of November 8, 
1996, through June 16, 1998.  At the time of the January 1997 
VA examination, the Dupuytren's contracture was manifested by 
a 3 cm nodular mass in the palmar fascia of the right hand 
over the fourth ray, with smaller nodules over the fifth ray.  
there was no limitation of motion in the ring finger as a 
result of the Dupuytren's contracture.  It was the examiner's 
opinion that the only loss of function in his right hand was 
some slight weakness in his grip.  

In the Board's view, the objective evidence does not support 
a finding that Dupuytren's contracture was manifested by 
moderate impairment in the function of the wrist, fingers, 
and thumb of the right hand during the time period in 
question, such that the assignment of an increased or 
compensable evaluation would be warranted under Diagnostic 
Code 5399-5308.  In fact, the examiner noted that the only 
loss of function associated with the Dupuytren's contracture 
as "slight weakness" in the right handed grip.  In the 
Board's view, therefore, the service-connected Dupuytren's 
contracture was productive of no more than slight impairment 
in the function of the extension of the wrist, fingers, and 
thumb, during the period of November 8, 1996 through June 16, 
1998.  Thus, a compensable evaluation is not warranted for 
that time period.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the evidence weighs against a finding 
that an increased (compensable) evaluation is warranted for 
Dupuytren's contracture in the right hand for the period of 
November 8, 1996, through June 16, 1998.  In reaching this 
determination, the Board has concluded that staged ratings 
are not warranted as the conditions addressed have not 
significantly changed and uniform ratings are therefore 
appropriate. Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

An increased (compensable) evaluation is denied for 
Dupuytren's contracture of the right hand for the period of 
November 8, 1996, through June 16, 1998.  




REMAND

The veteran has claimed that an increased (compensable) 
evaluation is warranted for the post-operative residuals of 
Dupuytren's contracture in the right hand.  As noted, he 
underwent a partial fasciectomy as treatment for this 
disability on June 17, 1998, and a temporary total evaluation 
has been assigned from that date through September 30, 1998, 
under 38 C.F.R. § 4.30 (1998).  Thus, the Board must consider 
the propriety of the assignment of a compensable evaluation 
for this disability for the period beginning on October 1, 
1998.

The Board has concluded that further evidentiary development 
must be conducted prior to the adjudication of this claim.  
At the present time, the record does not include post-surgery 
treatment records, therapy reports, or progress notes dated 
after October 1998.  However, in his October 1998 VA Form 9, 
the veteran indicated that he was still undergoing  therapy 
and treatment and was scheduled for a post-surgery follow-up 
examination of his right hand in December 1998.  In the 
Board's opinion, it is necessary to obtain all available VA 
records pertaining to the post-surgical follow-up and therapy 
associated with the veteran's June 1998 right hand operation  

In addition, the veteran will be afforded a new VA hand 
examination in order to in order to assess the current nature 
and severity of all currently manifested post-operative 
residuals of Dupuytren's contracture.  The examination will 
include assessment of the degree of functional loss 
associated with the veteran's right hand disability, in 
accordance with the Court's holding in DeLuca v. Brown, 8 
Vet.App. 202 (1995).  

Additionally, the RO will have the opportunity to consider 
propriety of separate, or "staged" ratings assigned for 
separate periods of time, as this is an appeal which has been 
developed from the initial rating assigned following a grant 
of service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In addition, the veteran will be informed that the 
scope of the issue includes the possibility of staged ratings 
during the appeal period.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the VAMC in 
Jackson, Mississippi, in order to request 
copies of all records pertaining to post-
surgical treatment and therapy following 
the veteran's June 1998 right hand 
operation, to specifically include the 
period of October 1998 to the present 
time, as well as any additional records 
pertaining to treatment for a right hand 
disability or Dupuytren's contracture 
during that time.  All records obtained 
through these channels should be 
associated with the claims folder.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for a VA 
orthopedic examination of his right hand, 
for the purpose of assessing the current 
nature and severity of the post-operative 
residuals of Dupuytren's contracture.  
The examiner should identify all 
currently manifested symptomatology 
associated with the post-operative 
residuals of the Dupuytren's contracture 
in the right hand, to include description 
of any scarring associated with the 
partial fasciectomy conducted in June 
1998.  All right hand and finger 
movements should be examined for degrees 
of both active and passive range of 
motion and any limitation of function of 
the parts affected by limitation of 
motion, and the examiner should indicate 
the normal ranges of motion for all 
finger and hand movements.  The examiner 
should be asked to determine whether the 
right hand exhibits weakened movement, 
excess fatigability, subluxation, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the right hand is used repeatedly 
over a period of time.  If possible, the 
examiner should characterize the degree 
of functional impairment in the right 
hand with regard to its severity, whether 
slight, moderate, moderately severe, or 
severe, along with a description of the 
supporting evidence used in making such 
characterization.  

The veteran's medical history should be 
reviewed prior to the examination, and to 
that end, a copy of this Remand should be 
provided to the examiner in addition to 
the claims folder.  Complete rationales 
and bases should be provided for any 
opinions given.  

3.  Upon completion of the foregoing, the 
RO should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented.  If the 
examination report is illegible or does 
not include all test reports, special 
studies, fully detailed descriptions of 
all pathology, or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action. 38 C.F.R. § 4.2 
(1998).  

4.  Thereafter, the RO should review the 
appellant's claim based on all of the 
evidence which is now of record, in order 
to determine whether a favorable outcome 
is now warranted, to include a 
determination as to whether "staged 
ratings" are appropriate for any part of 
the appeal period.  If the decision 
remains adverse, the RO should provide 
the appellant and his representative with 
a Supplemental Statement of the Case, 
along with an adequate period of time 
within which to respond thereto.  The 
supplemental statement of the case should 
indicate that the potential for "staged" 
ratings has been considered.  Thereafter, 
the case should be returned to the Board 
for further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.









The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







